Christianson, Oh. J.
This is an application for a peremptory writ of prohibition against the defendant, J. M. Hanley, acting as judge of the district court of Burleigh county. The application for the writ is made by one of the members and in behalf of the Workmen’s Compensation Bureau. It is averred that the said defendant, purporting to act as judge of the district court of Burleigh county, has issued an order to show cause in a proceeding pending in the district court of said county. It further averred that Burleigh county *389is situated in the fourth judicial district; that said defendant is not one of the judges of said district, but is one of the judges of the sixth judicial district in this state, and has no authority to act in the fourth judicial district. The petition further avers that said defendant was not acting by virtue of or pursuant to a written request from either of the judges of said fourth judicial district. The return filed by the defendant, however, shows the latter averment to be incorrect. It appears from said return that the defendant was acting as judge of the district court of Burleigh county by virtue of a written request from Judge Nuessle, one of the judges of the fourth judicial district.
A writ of prohibition will issue to arrest the proceedings of a tribunal, corporation, board, or person, only when such proceedings are without or in excess of the jurisdiction of such tribunal, corporation, board, or person (Comp. Laws 1913, § 8470), and when there is no plain, speedy, and adequate remedy in the ordinary course of law (Comp. Laws 1913, § 8471).
Our Constitution provides that, except as therein otherwise provided, the district courts shall have original jurisdiction of all causes both at law and equity, and that they and the judges thereof shall have jurisdiction and power to issue original and remedial writs, with authority to hear and determine the same. N. D. Const. § 103.
Our statute provides: “All orders made, judgments given or other acts done by any judge of the district court in any action, special proceeding or other matter, civil or criminal, shall be deemed and held to be the orders, judgments and acts of the court, and the several judges of the district court shall have jurisdiction throughout the state to exercise all the powers conferred by law upon the district court or judges thereof, subject to the limitations in this article provided.” (Comp. Laws 1913, § 7352.)
“No judge of the district court shall hear or determine any action, special proceeding, motion or application, or make any.order or give any judgment in any action or proceeding not pending in the judicial district for which he is elected except in the following cases:
. “1. Upon the written request of the judge of the district in which such action or proceeding is at the time pending.” (Comp. Laws 1913, § 7353, subd. 1.)
. “No order or judgment given by the judge of any district contrary *390to the limitations of the preceding sections shall for that reason be void, but such order or judgment may be vacated upon application within thirty days from the time the same shall have been made or given to the judge of the district in which the action or proceeding in which the same was made or given is pending, and if appealable, by the supreme court on appeal.” (Comp. Laws 1913, § 7354.)
Under these statutory provisions the action of the defendant was not without or in excess of jurisdiction. Bruegger v. Cartier, 20 N. D. 72, 126 N. W. 491; State v. Heiser, 20 N. D. 357, 127 N. W. 72. Hence, if these provisions are in force the writ must be denied. But the relator contends that these provisions are no longer in force; that they are inconsistent with and were impliedly repealed by Senate Bill No. 1, and House Bill No. 124, Laws 1919.
Senate Bill No. 1, as declared in its title and as evidenced by its contents, is an act to amend and re-enact § 7664, Comp. Laws 1913, relating to a change of judges in civil actions in the district courts on the ground of prejudice of the judge of the district court wherein the action is pending. The only material change made by the new' law is: Under the old law the district judge against whom an affidavit of.prejudice was filed designated the district judge to sit in his place; under the new law the district judge to be called in is designated by the supreme court. There is nothing in the new law which in any manner prohibits judges from acting in a different district from that in which they are chosen. On the contrary the act expressly recognizes the right of the supreme court to call a judge from another judicial district if it sees fit to do so. See § 4, Senate Bill No. 1, Laws 1919.
House Bill No. 124, Laws .1919, provides for redistricting the state into judicial districts, and matters incidental to such redistricting. Under the former laws of this state there were twelve judicial districts with one judge in each district. House Bill No. 124 divides the state into six judicial districts, with two or more judges in each district. It authorizes the supreme court to fix the location of the chambers of the district judges, provide for the terms of court, and prescribe rules of procedure therein. House Bill No. 124, Laws 1919, does not directly or by implication say that actions must be tried in the judicial district in which they are commenced. On the contrary § 7 of the act provides: “Change of venue may be taken from one judge to *391•another in the same district, or in another district, or from one county to another, or from one district to another, as is now or may hereafter be provided by law.” We find nothing in the act indicating any intention on the part of the legislature to say that a judge in one district shall be disqualified from acting in another district. Nor is anything said indicating any intention that , a judge chosen in one district may not properly be called into another district.
Whatever conflict there may be between House Bill No. 124, Laws 1919, and §§ 7352, 7353, and 7354, Comp. Laws 1913, arises by reason of the power conferred upon the supreme court by the latter enactment. If the prior statutes are repealed it is because the power to regulate the functions therein prescribed has been conferred upon the supreme court, and for no other reason. This court has not up to this time made any order changing the procedure theretofore existing in the district .courts. On the contrary this court did on August 5, 1919, enter an order that until the further order of this court:—
1. The terms of court in each of the counties of the state continue as heretofore or now established and prescribed by statutes, or special terms heretofore designated or ordered by the district courts be continued as so established and ordered.
2. That in each of the judicial districts as now established by law the rules of procedure which heretofore obtained in the twelve judicial districts of the state shall remain in force in each of the various judicial districts as now established by law as they theretofore obtained therein.
The purpose of this order was to preserve the procedure formerly existing so far as it was possible to do so, until this court might formulate such new rules as it deemed necessary and expedient.
It follows from what has been said that the defendant was not acting without or in excess of his jurisdiction in the proceeding in question. ■ The writ of prohibition must therefore be denied. It is so ordered.
Robinson and Birbzell, JJ., concur.